Opinion issued February 22, 2007








 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-0093-CR
____________

IN RE WILLIAM FRANK BROWN, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, William Frank Brown, has filed with this Court a pro se petition for
writ of mandamus, wherein he names two respondents. (1)  In his petition, Relator
complains that the Texas Department of Criminal Justice has failed to file an answer
to his post conviction petition for writ of habeas corpus, and that the District Clerk's
Office has failed to forward his post conviction writ to the Court of Criminal Appeals.
	This Court has no authority to issue writs of mandamus in criminal law
matters pertaining to habeas corpus proceedings seeking relief from final felony
judgments.  That jurisdiction lies exclusively with the Texas Court of Criminal
Appeals.  See Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the
Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re McAfee, 53
S.W.3d 715, 717-18 (Tex. App.--Houston [1st Dist.] 2001, orig. proceeding); Tex.
Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2006).
	The petition for writ of mandamus is dismissed for lack of jurisdiction.
PER CURIAM

Panel consists of Justices Nuchia, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    Respondents are Larry LaFlore, Director of Classification, Texas Department of
Criminal Justice and Charles Bacarisse, Harris County District Clerk.